   Case: 1:18-cv-00001-WAL-GWC Document #: 36 Filed: 09/17/20 Page 1 of 2



                     DISTRICT COURT OF THE VIRGIN ISLANDS
                             DIVISION OF ST. CROIX

                                          )
HON. CLAUDE EARL WALKER, Attorney         )
General of the Virgin Islands of the United
                                          )
States, in his official capacity; and the )
GOVERNMENT OF THE VIRGIN ISLANDS          )
OF THE UNITED STATES,                     )
                                          )
                  Petitioners,            )               Civil Action No. 2018-0001
                                          )
            v.                            )
                                          )
AMERICAN EXPRESS CENTURION BANK )
and AMERICAN EXPRESS BANK, FSP.,          )
                                          )
                  Respondents.            )
__________________________________________)

Attorneys:
Carol Thomas-Jacobs, Esq.,
St. Thomas, U.S.V.I.
David I. Ackerman, Esq.,
Washington, D.C.
       For Petitioners

Chad C. Messier, Esq.,
St. Thomas, U.S.V.I.
David S. Lesser, Esq.,
New York, N.Y.
David W. Ogden, Esq.,
Washington, D.C.
       For Respondents

                                           ORDER

       UPON CONSIDERATION of the Magistrate Judge’s Report and Recommendation

(“R&R”) (Dkt. No. 20); “Respondents’ Objections to Report And Recommendation” (Dkt. No.

22); Petitioners’ Response thereto (Dkt. No. 34); and Respondents’ Reply (Dkt. No. 35); and for

the reasons set forth in the Memorandum Opinion filed contemporaneously herewith, it is hereby

       ORDERED that the Magistrate Judge’s R&R is REJECTED; and it is further
    Case: 1:18-cv-00001-WAL-GWC Document #: 36 Filed: 09/17/20 Page 2 of 2



       ORDERED that this Court shall retain jurisdiction over this case; and it is further

       ORDERED that Petitioners shall have up to and including October 2, 2020 within which

to file supplemental briefing regarding the merits of their Petition, including any impact that the

intervening proceedings in the New York state court system has on the matter; and it is further

       ORDERED that Respondents shall have up to and including October 16, 2020 within

which to file their Response; and it is further

       ORDERED that Petitioners shall have up to and including October 23, 2020 within which

to file any Reply.

       SO ORDERED.

Date: September 17, 2020                              _______/s/________
                                                      WILMA A. LEWIS
                                                      Chief Judge




                                                  2
